JAMES ALGER FEE, Circuit Judge
(dissenting).
This case should have been affirmed or at most remanded for further findings of fact.
The majority have made two vital and essential findings without which the conclusion reached cannot be supported:
(a) It was found by implication that “The employees of H. S. Anderson Company are engaged in the production of goods for commerce.”
(b) It is expressly found in the opinion that “the facility is an integrated part of the Anaconda enterprise” and not a “retail establishment.”
The first finding is a pillar which must be present to uphold the judgment this Court directs to be entered. The second is no less essential under § 13(a) (2) of the Fair Labor Standards Act, 29 U.S. C.A. § 213(a) (2). The writer expresses no opinion on these postulated facts, except to say that the trial court did not make them and that there is conflicting evidence. But the authority of this Court does not extend to making findings of fact.
The trial court did make pertinent findings which are not held clearly erroneous but the effect of which is avoided by the suggestion that, on the record as a whole, another result must be reached. But, if this be true, the case should be sent for reconsideration and new findings. The findings of fact of the trial court, which seem supported by almost uncontroverted evidence, are set out in the margin.1
*644The majority opinion uses the phrase that the facilities are “reasonably needed,” instead of the statutory text which excludes coverage unless these are “close*645ly related or directly essential” to the mining operation. The general intention of Congress to restrict the boundaries of coverage of the Act, which was evidenced *646by the amendment of 1949, has thus been disregarded by the majority opinion.

. Findings of Fact.
(1) Defendants Harold S. Anderson, and Alfred F. OH are copartners in a concern doing business as H. S. Anderson Co. Defendants operate three establishments providing dining and lodging facilities in various localities in California, each under contract with a commercial company. Tho main office is in West Los Angeles, California. The employees involved in this case are employed by defendants at their establishment located on certain property owned by the Anaconda Copper Mining Company (hereinafter referred to as “Anaconda”) near Darwin, Inyo County, California. The buildings and facilities used by the defendants in this operation are leased from Anaconda under the terms of the contract hereinafter referred to. Defendants operate in accordance with tho terms of said contract as an independent contractor with management, operation and maintenance functions relative to the provision of dining and lodging facilities being entirely performed by defendants. Approximately 11 employees of defendants are regularly employed by defendants at their Anaconda operation. The wages, hours and working conditions of employees of defendants are determined by defendants. Such employees are supervised, controlled and directed by defendants. These employees are engaged in furnishing dining, lodging and commissary service to employees of Anaconda, and occasionally and incidentally to other persons * * *
For the purposes of this litigation only, the employees of Anaconda at the Darwin Mine are engaged in the mining and milling of lead, silver and zinc ores, which ores are regularly shipped in intei’state commerce.
(3) Anaconda at the Darwin Mine on August 12, 1953, and theretofore, employed approximately 236 employees * * * Many of these employees rent homes owned by Anaconda on the Anaconda property, some rent trailers owned by Anaconda and some live in their own trailers located in the Anaconda trailer area, some other employees live in defendants’ lodging facility and other employees reside in surrounding communities. * * *
Approximately seven of the employees of Anaconda live in the town of Darwin. Approximately 10 live in the town of Keeler which is 22 miles from the Anaconda property and approximately 10 live in the town of Lone Pine which is 37 miles from the Anaconda property. Approximately two employees live near the Sierra Talc mine, which is located north of Highway 190 between the towns of Darwin and Keeler. These employees commute daily over highways between such *644communities and the Anaconda mines. Of these employees only five living in Keeler have requested and are currently waiting for housing facilities, other than defendants’, on the Anaconda property.
During the month of July, 1953, approximately 64 male employees of Anaconda lived in the lodging facility operated by defendants, which facility has a capacity of approximately 75 exclusive of those employed by defendants. During the previous six-month period, an average of 62 of said employees, with a range of from 30 to 70, have resided in said facility. Of this 62 an average of approximately 7 or 8 upon arrangement with defendants and for their own reasons do not use the dining facility at all. Others from time to time for various reasons will not use such facilities. Approximately 51 were regularly fed by the defendants at their dining facility during the month of July, with an average of 49 of said employees being fed during the previous six-month period. * * *
(5) Defendants do no highway advertising of their facilities at the Darwin mine. Newspaper advertising of the facilities in question is sometimes done by Anaconda in recruiting employees, as indicated in Exhibit AA attached to the Stipulation. Defendants’ facilities are, however, open to be patronized by the public (guests and visitors and cash meals) * * * Those other than employees of Anaconda, who patronize defendants’ dining room are generally salesmen, visitors and guests of Anaconda employees, members of historical or geological organizations which have interests in the area and other members of the general public who may be in the area for other purposes. During the last six months, an average of 168 meals per month were served by defendants to visitors and guests of employees and personnel of Anaconda. * * *
(6) Common carrier service for freight but not for passengers is operated between the Anaconda mine and the surrounding communities. Western Truck Lines makes daily delivery of mail and freight to Darwin and the Anaconda property. A contract motor carrier of ore also operates runs between the town of Lone Pine and the Anaconda mine. By arrangement between employees and prospective employees and the driver, such ore carriers provide free transportation for Anaconda employees and prospective employees between their terminal points and intermediate points en route. Up to 2 additional persons may ride in the cab with the driver. These runs are made usually about six times per day although sometimes they will be as frequent as once or twice an hour. These rides are voluntary and no record of them is kept. The chief mode of passenger transportation between the mine properties and Darwin and between Darwin and the nearby communities is by private automobile. Approximately 50% of the employees of Anaconda who reside at defendants’ lodging facility own their own vehicles and regularly use them for purposes of commuting to and from the mine or the nearby communities. The remaining employees normally will ride with these employees or in vehicles operated by other Anaconda employees when there is a need or occasion for transportation.
The roads to Darwin are rarely impassible because of the weather and then only for very short periods during which they are being cleared, although the area is subject to occasional snow.
(7) The town of Darwin is located approximately one mile from the Anaconda facility over a black-top paved two-lane highway. * * * A restaurant, known as Darwin’s Cafe, serves meals during the following hours: Saturday and Sunday, 10:00 a.m. to 2:00 a.m.; Monday, Tuesday and Wednesday, 12:00 noon to 9:00 p.m.; closed Thursdays; Friday, 12:00 noon to 2:00 a.m. * * *
In addition to the Darwin Cafe, an establishment known as Crosson’s is located in Darwin. This establishment is engaged in the selling and serving of hamburgers, chili and beans, ham sandwiches and similar items, as well as beer and soft drinks. * * *
Darwin also contains an establishment known as Taylor’s, which is a combination grocery store and dispenser of soft drinks. * * *
In addition to the above-noted facilities, a general store is located on the Anaconda property not far from the highway to Darwin, which store is known as Lur-cott’s. * * *
(8) The town of Olancha is located on the main Los Angeles-Reno highway, known as U. S. Highway 395. It is approximately 34 miles from Darwin over a black-top paved highway. Olancha contains 3 restaurants as well as three motels. Housing facilities with cooking facilities are also available. * * *
(9) The town of Keeler is located on State Highway 190 between Darwin and *645Lone Pine. It is approximately 23 miles from Darwin. Keeler contains an establishment known as the Desert Club which serves short orders and meals upon a limited basis. * * *
(10) Panamint Springs is located on State Highway 190 and is approximately 23 miles over a black-top two-lane paved highway from the Anaconda property. Panamint Springs contains a restaurant and a motel to accommodate thirty persons and is open to the general public. * * »
(11) The town of Lone Pine is located on U. S. Highway 395 approximately 38 miles over State Highway 190 and the connecting road from Darwin. Lone Pine contains several restaurants, motels, a hotel, boarding houses, and rooming houses available to persons employed by various mining, chemical and ranch companies in the area as well as to the general public. * * *
(15) The employees of Anaconda are not confined to Anaconda property or required by Anaconda to eat or lodge at any particular place. The employees will return to their homes during the lunch hour, or will bring their own lunches with them to the Anaconda facilities. Employees, of course, working in the mine who cannot practically leave the working area, will eat lunches at their place of work.
(17) At its Darwin establishment, defendants’ employees consist of a manager, a chef, commissary clerk, second cook, dishwashers, waiters, combination man and janitors. The parties agree that the commissary clerk is outside the scope of coverage of the Act. Plaintiff also concedes that even assuming coverage the manager is exempt under Section 13(a) (1) of the Act. * * *
(At this point, extensive and precise findings on the work and remuneration of the various types of defendant’s employees are set out in the record.)
(19) In the event that the sales and services provided by defendants at their Darwin operation should be curtailed or abandoned entirely there would be only a temporary inconvenience to the operation of the mine; the effect upon production at the mine would be unsubstantial even during this temporary period. There would be no significant effect upon total shipments from the mine, particularly in view of stocks of ore that are kept in reserve. During the period of a recent strike threat some 20 to 25 employees terminated their employment. Shipments from the mine were not affected as a result thereof.
(20) Defendants’ facilities are maintained for Anaconda employees as a convenience only, and to a very limited extent the mess hall serves others. In the event such activity were curtailed or abandoned some employees using defendants’ facilities might leave the Darwin area. Assuming, however, that as many as one-half of the employees should leave, such employees could be replaced normally within a relatively short time. Those who did not leave could obtain lodging and meals elsewhere in the vicinity. Lodging could be and has been obtained at the housing facilities located at the mine, by purchasing or renting trailers, or in the neighboring communities either by renting or in homes owned by employees. Meals, groceries, and commissary and similar items could be obtained at Lur-cott’s Store, at eating and grocery establishments located in Darwin, and in the surrounding communities. Such facilities would in all probability respond to any increased demand.
Defendants’ facilities are not remote and isolated to such an extent that it is removed from ordinary business competition. It is a situation different from one in which the activity is located in a remote and isolated area where competition is nonexistent.
(21) Defendants’ type of facility has become less and less frequent as a means of providing food and lodging for mining employees. Because of improved roads, better transportation and an increased desire for community living such employees are tending more and more to prefer to live in communities even at considerable distances from their place of work. It is frequent that persons employed in mining operations will live in communities at a distance of thirty to forty miles from their places of work and will commute daily by automobile, bus or other means of transportation.
(22) On several occasions in mining communities _ in the western states facilities similar to those of defendants’ and under circumstances similar in material respects to those of defendants’ Darwin operations have been curtailed or abandoned without affecting either the production of the mine or the availability of employees. * * *
In many mining operations, no facilities such as defendants’ have existed at all. Persons employed at such mining opera*646tions have lived or are living at distances ranging from 30 to 38 miles and commute by automobile or bus daily to and from the mine. In some cases as many as one-half of the employees at the mine will so commute. * * *
(24) Children of persons employed at the mine attend school at Darwin up to the eighth grade; children in higher grades attend school in Lone Pine, commuting daily by bus. Up until 2 years ago seventh and eighth grade students also commuted to Lone Pine, hut now attend school in Darwin.
(25) Employees living in family-housing units as distinguished from the Anderson facility tend to have a more stable employment relationship. The turnover rate among non-family men who reside in defendants’ facilities is substantially higher than is true among those who lodge and eat elsewhere. Employees who upon obtaining employment at the mine reside and eat at defendants’ facilities frequently will leave such facilities and obtain lodging and their meals elsewhere without affecting their employment with Anaconda. * * *
So many factors affect the supply of labor that the presence or absence of defendants’ type of facility would not be a deciding or important factor in the existence of a labor supply.